t c no united_states tax_court southern multi-media communications inc formerly wometco cable corp and subsidiaries f k a wexa cable inc and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date held dollar_figure in costs of certain improvements to cable television systems does not qualify for investment_tax_credit under the supply or service transition rule_of sec a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 val j albright and chester w grudzinski jr for petitioners robert m morrison michael c prindible and george eb gasper for respondent - - swift judge for the years in issue respondent determined deficiencies in petitioners' federal income taxes as follows year deficiency dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the issue remaining for decision is whether costs of certain improvements to petitioners’ cable television systems qualify for investment_tax_credit itc under the supply or service transition rule_of section a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 findings_of_fact some of the facts have been stipulated and are so found petitioners constitute an affiliated_group of companies engaged in the cable television business during the taxable years in issue wometco cable corp a delaware corporation was the common parent of the affiliated_group of companies and maintained its principal office in miami florida hereinafter petitioners will be referred to simply as wometco cable television companies seeking to establish cable television service in particular communities enter into franchise agreements with local municipal government entities for the right to construct operate and maintain cable television systems within the communities the franchise agreements reflect the cable television companies’ general obligations and commitments regarding construction and maintenance of the cable television systems and the service to be provided to customers as of under such franchise agreements wometco operated cable television systems in communities throughout the southeastern united_states from through at a total cost of approximately dollar_figure million wometco undertook extensive improvements to six particular cable television systems that it operated in the suburbs of atlanta georgia hereinafter sometimes referred to as the six systems these improvements involved replacement of coaxial cable power supplies amplifiers and other electronic components and an increase in the maximum capacity of the six systems from either or channels to channels in the cable television industry such improvements are typically referred to as a rebuild with regard to wometco's six cable television systems that were rebuilt from through hereinafter sometimes referred to as the six rebuilds three of the systems had been - - previously rebuilt in the evidence does not indicate whether the other three cable television systems had been previously rebuilt wometco operated the six cable television systems under approximately separate local franchise agreements wometco's rights under the franchise agreements were nonexclusive and had terms of to years most of the franchise agreements contained general language that required wometco to maintain its cable television systems consistently with the highest accepted standards of the cable television industry so that the customers would receive the highest and most desirable form of service also most of the franchise agreements required wometco to maintain the systems at a minimum capacity of channels wometco's franchise agreements typically included language that set forth the following requirements a the catv system shall be installed and maintained in accordance with the highest accepted standards of the industry to the end that the subscriber may receive the highest and most desirable form of service b in determining satisfactory compliance with the provisions of this section the following among other things shall be considered that the catv system is installed and remains capable of using all band equipment and of passing the entire vhf and fm spectrum and that it shall have the further capability of converting uhf for the distribution to subscribers on the vhf band --- - that the catv system as installed is capable of transmitting and passing the entire color television signals without the introduction of material degradation of color fidelity and intelligence that the catv system is designed and capable of twenty-four hours a day continuous operation that the catv system is capable of and will produce a picture upon any subscriber's television screen in black and white or color provided the subscriber's television set is capable of producing a color picture that is undistorted and free from ghost images and accompanied by proper sound assuming the technical standard production television set is in good repair and that the television broadcast signal transmission is satisfactory in any event the picture produced shall be as good as the state of the art allows that the catv system shall transmit or distribute signals of adequate strength to produce good pictures with good sound in all television receivers of all subscribers without causing cross modulation in the cables or interference with other electrical or electronic systems that the catv system as installed has a minimum capacity of twenty channels if wometco failed to comply with requirements of the franchise agreements the franchise agreements could be terminated by the local municipal governments as of date and through date all of wometco's cable television systems met the minimum channel capacity requirements set forth in the franchise agreements ’ two of wometco's franchise agreements reflected a minimum capacity of channels and a number of wometco's franchise agreements reflected no minimum channel capacity -- - as of date neither the franchise agreements nor any other contracts specifically required wometco during the years through to rebuild the six systems in addition to the requirements already set forth wometco's franchise agreements generally contained line-extension provisions specifying conditions under which wometco was required to build new cable lines to serve additional residents of a community in the cable television industry such improvements typically are referred to as line extensions generally the line-extension provisions provided that if requests for new cable service were received from at least five residents who resided within feet of existing cable lines wometco would be required to build a line extension and extend service at no cost to those residents in also with regard to wometco's six cable television systems that were rebuilt from through wometco spent an additional dollar_figure million to extend the cable lines of the six systems to provide cable television service to additional customers as of date wometco was not by contract or otherwise specifically required to build these particular line extensions wometco's franchise agreements reflected various specific requirements relating to surety bonds franchise fees insurance coverage and other matters - no local_government has terminated any of wometco's franchise agreements for noncompliance with the terms thereof has declined to extend any of wometco’s franchise agreements after expiration of the term or has at any time specifically requested wometco to rebuild any of its cable television systems for through wometco timely filed consolidated u s_corporation income_tax returns claiming dollar_figure in cumulative itc relating to costs of the six rebuilds that were undertaken from through date the line extensions that were built in and a small itc carryforward relating to costs of line extensions built in and on audit respondent disallowed the total dollar_figure in itc claimed by wometco relating to the six rebuilds and the line extensions opinion before itc was allowed under sec_46 for the costs of certain types of property in congress eliminated itc for the costs of property placed_in_service after date see tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 adding code sec_49 several transition_rules however were provided that preserved itc for the costs of qualified_property placed_in_service after date and before date as - - long as the contracts relating to the costs of the property were entered into on or before date see tra sec a 100_stat_2146 as amended by tra sec_211 100_stat_2167 adding code sec_49 b under one of the transition_rules that relates specifically to supply or service contracts taxpayers were allowed itc for gualified property costs that were readily identifiable with and necessary to carry out written contracts that were binding on or before date hereinafter referred to as the supply or service transition rule tra sec a 100_stat_2149 as amended by tra sec_211 100_stat_2167 adding code sec_49 the supply or service transition rule as amended and in effect for the years in issue provided as follows supply or service contracts ---the amendments made by section shall not apply to any property which is readily identifiable with and necessary to carry out a written supply or service_contract or agreement to lease which was binding on date with regard to the date cutoff date the transition_rules provided as follows requirement that certain property be placed_in_service before certain date --- a in general ---paragraph and section a other than paragraph or thereof shall not apply to any property unless such property has a class_life of at least years and is placed_in_service before the applicable_date determined under the following table in the case of property the applicable with a class_life of date is at least but less than years date years or more date cc property described in section a shall be treated as having a class_life of years tra sec b 100_stat_2144 in interpreting statutory language courts look first to whether the relevant statutory language itself is plain and unambiguous see 489_us_235 467_us_837 if the statutory language is plain and unambiguous courts ordinarily do not look beyond the statutory language see united_states v ron pair enters inc supra 95_tc_495 affd 12_f3d_1005 10th cir the plain language of a statute is the source of its interpretation if the statutory language is ambiguous courts may consider the legislative_history see 519_us_337 115_f3d_897 11th cir 111_tc_198 -- - wometco bears the burden of showing that it meets the requirements of the supply or service transition rule and that it is entitled to the tax_credits sought see rule a wometco argues that the costs associated with the six rebuilds and the line extensions in issue were readily identifiable with and necessary to carry out its related franchise agreements that were outstanding as of date wometco contends that the general language of the franchise agreements that existed as of date requiring wometco to maintain its cable television systems ina state-of-the-art condition is sufficient to qualify the six rebuilds and the line extensions under the supply or service transition rule respondent argues that under wometco's franchise agreements wometco was not expressly required to undertake particular rebuilds or line extensions that only 20-channel capacity systems were generally required that wometco's systems already met that requirement and that as of date the six rebuilds and the line extensions were not necessary to carry out and were not readily identifiable with wometco's general franchise agreements that existed on date the language of the supply or service transition rule specifically used the words necessary to carry out the word necessary connotes essential mandatory indispensable or requisite see webster's third new international dictionary the language in wometco's franchise agreements does not as of date mandate make indispensable or make necessary the rebuilds in issue wometco's rebuilds that occurred after date and before date may reflect sound business decisions by wometco in order to maintain the competitiveness of its cable television systems and to facilitate eventual renewal of the franchise agreements as of date however wometco was not required by specific contract to undertake the six rebuilds in interpreting the supply or service transition rule wometco relies heavily on discussions that occurred on date on the floor of the u s senate as part of the congressional debate over provisions of the tax_reform_act_of_1986 as follows mr ford it simply want to make sure that those agreements to build and rebuild cable systems under cable franchise are treated as transition property under the supply or service_contract rule was it the intention of the finance_committee to include cable television franchise agreements within the service and supply contract rule mr packwood the senator is correct the committee intends that cable television franchises generally do qualify as supply or service contracts for purposes of section d relating to transition_rules cong rec mr matsunaga i would like to ask the bill managers to clarify another point the supply or service_contract transition rule requires that the property be readily identifiable with and necessary to carry out the contract the committee report explains that the specifications and the amount of the property must be readily ascertainable from the terms of the contracts or from related documents is this senator's understanding correct that the requirement is met when a binding power purchase contract specifies the type of generating equipment in terms of primary energy source and specifies the amount of generating equipment in terms of total generating capacity of the turbines necessary to produce the contracted power in other words the rule does not require the technical details of the generating property to be spelled out mr packwood the senator from hawaii 1s correct cong rec wometco argues that the above discussions between senators bolsters its argument that in order to qualify under the supply or service transition rule specific rebuilds and line extensions need not be expressly identified in construction contracts outstanding as of date but rather that the general language of its franchise agreements that were outstanding as of date requiring that wometco's systems be maintained according to the highest accepted standards of the industry the highest and most desirable form of service and the state of the art is sufficient to bring the six rebuilds and line extensions that in fact were undertaken and built between - date and date within the supply or service transition rule although this court has not yet interpreted the supply or service transition rule three other federal courts have in bell atl corp v united_states aftr 2d pincite9 ustc par big_number at big_number e d pa the taxpayer argued that because franchise agreements outstanding as of date required that it broadly maintain expand and improve their telephone networks to meet industry standards property purchased after date to upgrade telephone network equipment satisfied the supply or service transition rule the federal district_court for the eastern district of pennsylvania however concluded that none of the property was necessary to carry out any of the taxpayer's franchise agreements the court stated that the general language of the franchise agreements involved in that case was not sufficient to gualify under the supply or service transition rule in 934_fsupp_292 s d ill the federal district_court for the southern district of illinois in denying summary_judgment stated that in order to be eligible under the supply or service transition rule the property must have been specifically described the court noted that it could not find language in the taxpayer's relevant contracts as they existed as of date that sufficiently described most of the property upon which itc was claimed in 49_fsupp2d_57 d mass after date the taxpayer installed new power generating equipment in its power plant the taxpayer claimed that the new equipment was necessary to carry out specific power supply contracts that had been entered into before date language of the contracts indicated the type of power generating equipment to be installed in terms of primary energy source and total generating power the contracts specifically stated that the taxpayer agreed and was bound under the contracts to cause to be built a new conventional steam plant of an expected net economic capability of approximately megawatts id pincite the federal district_court for the district of massachusetts concluded that despite the absence in the contracts of explicit language describing the precise equipment to be installed the new generating equipment that was to be installed was readily identifiable with the contracts and was plainly required to fulfill the specific additional power commitments that were explicitly set forth in the contracts the district_court in commonwealth energy sys however did not allow itc for all of the costs associated with the new power generating equipment the court disallowed itc for costs of -- - certain property that was not intimately connected to the generation of power at the plant id pincite property that was too tenuously tied to generation of the new power commitment reflected in the contracts as of date was held not to qualify under the supply or service transition rule under wometco's argument most if not all of its otherwise eligible_property costs incurred after date and before date would likely qualify under the supply or service transition rule because all improvements to its systems arguably would be readily identifiable with and necessary to carry out the broad franchise agreements that were in effect as of date as we read the supply or service transition rule however the plain meaning of the statute does not permit this interpretation congress granted only limited transition relief to businesses that as of date had binding commitments to undertake specific investments in qualified_property see bell atl corp v united_states aftr 2d pincite8 ustc at big_number h conf rept vol ii 1986_3_cb_60 much like the franchise agreements involved in bell atl corp v united_states supra the general language of wometco's franchise agreements without more reflects only broad industry standards not specific contractual commitments to undertake rebuilds -- - the language of wometco's franchise agreements does reflect various specific requirements for surety bonds franchise fees and insurance coverage specific language however regarding rebuilds is conspicuously absent from the franchise agreements the only language in wometco's franchise agreements expressly referencing channel capacity the key factor triggering rebuilds is the language that requires maintenance of a minimum channel capacity technology growth in the cable television industry has been particularly rapid as of the time of trial utilizing new digital video compression and fiber optic cable the latest technology would enable cable television companies to rebuild their systems to a capacity of channels and to provide high speed internet access to maintain during each year completely state-of-the-art systems cable television companies would have had to rebuild their systems every few years to the contrary with regard to the six cable television systems in issue wometco the schedule below reflects the changing cable television technology available throughout the years with regard to channel capacity maximum year channel capacity has rebuilt three of the systems only twice since the late 1970's wometco notes that since franchise agreements entered into by cable television companies in the 1970's and 1980's rarely included express rebuild regquirements few companies would receive any benefit under a narrow interpretation of the supply or service transition rule we disagree rebuilds and line extensions that were specifically under contract as of date would be readily identifiable with and would be treated as necessary to carry out specific contracts for such improvements and would qualify for itc under the supply or service transition rule we conclude that wometco is not entitled to itc for the costs of the six rebuilds as of date wometco was not under contract to install the six rebuilds and the rebuilds were not necessary to carry out wometco's extant franchise agreements with regard to the line extensions no evidence indicates that wometco had specific binding commitments as of date to install the line extensions wometco is not entitled to the claimed itc for the costs of the rebuilds and the line extensions as indicated we decide this case on the basis that the six rebuilds and line extensions were not necessary to carry out wometco's franchise agreements we do not decide the issue of whether the six rebuilds and line extensions were readily identifiable with wometco's franchise agreements to reflect the foregoing decision will be entered under rule
